Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 13, 2022

                                     No. 04-21-00494-CR

                                   Harvey GUTIERREZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                  Trial Court No. 620144
                         Honorable Mary D. Roman, Judge Presiding


                                       ORDER
       Appellant’s brief was due June 6, 2022. On June 10, 2022, appellant filed both his brief
and a motion requesting a four-day extension of time to file the brief. After consideration, we
GRANT appellant’s motion for extension of time and deem the brief timely filed as of June 10,
2022.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court